Citation Nr: 1419203	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  06-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus and if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The appellant served on active duty for training with the Army National Guard from November 1978 to April 1979.  The appellant asserts that he had subsequent periods of active duty for training until discharged from the National Guard in 1984. 

This appeal comes before the Board of Veterans Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the originating agency ultimately determined that new and material evidence had been submitted to reopen the appellant's claim for service connection for diabetes mellitus, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues were remanded for further development by the Board in December 2008 to attempt to obtain any additional service personnel records regarding any periods of active duty for training.  The originating agency was also required to provide the appellant with appropriate notice.  A review of the record discloses that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for tinnitus and bilateral hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  An April 1994 rating decision denied reopening of a claim for service connection for diabetes mellitus; the Appellant did not file a timely notice of disagreement regarding that decision or submit any pertinent evidence within the applicable appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

3.  Diabetes mellitus did not originate or permanently increase in severity during a period of active duty for training.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Appellants Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and material evidence has been presented to reopen the claim.  Therefore, no further notice or development is required before the Board decides the claim to reopen.  

With respect to the reopened claim, the record reflects that the appellant was provided all required notice in letters sent in January 2005, April 2005, March 2006, February 2009, and September 2009.  While complete notice was not provided prior to the initial adjudication of the claim to reopen, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist the appellant in the development of the claim.  Service treatment records, private treatment records, and lay evidence are of record.  The Board acknowledges that VA has been unable to obtain any additional records regarding the Appellant's service in the Missouri National Guard, specifically any alleged periods of active duty for training.  All avenues to obtain these records have been exhausted and the attempts have been documented in the claims file.  The appellant has been notified of the lack of these records and requested to submit any such records in his possession.  Neither the appellant nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that the appellant has not been provided a VA examination and no VA medical opinion has been obtained in response to the claim.  VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As explained below, the Board has found as a fact that there was no in-service event, injury, or disease, including no in-service symptoms of diabetes mellitus.  Because there is no in-service event, injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  Accordingly, no VA examination or opinion is required in this case.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A review of the record shows that entitlement to service connection for diabetes mellitus was denied in a February 1993 rating decision because the evidence failed to show that the disability was related to any brief periods of active duty for training.  Reopening of a claim of entitlement to service connection for diabetes mellitus was denied in an April 1994 rating decision because new and material evidence was not submitted.  The appellant did not appeal the April 1994 decision or submit any pertinent evidence within the appeal period.  

The evidence received since the expiration of the appeal period includes lay statements from fellow service members noting that the appellant was diagnosed with diabetes during service.  This evidence is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Moreover, the lay statements related to an unestablished fact necessary to substantiate the claim.  Therefore, they are new and material, and reopening of the claim is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training of for disability resulting from an injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The appellant asserts that he was diagnosed with diabetes mellitus during a period of active service.  The Board however finds the appellant's recollections of the time and location of his diagnosis to not be credible.  The appellant asserted that his diabetes mellitus was diagnosed in 1984 while at Camp Shelby.  Subsequently, he reported that he was diagnosed in 1983.  At a later time he stated that he was diagnosed at summer camp at Fort McCoy.  Finally, he submitted two statements from fellow service members that note he was diagnosed in June of 1981.  These inconsistencies in the record weigh against the Appellant's credibility as to the assertion of onset of diabetes during a period of active service.  Moreover, the lay statements submitted in support of the claim are based on the authors' recollection of events occurring approximately 30 years earlier.  There is no indication in the available service personnel records that the Appellant was on active duty for training when he was diagnosed with diabetes mellitus.  

The record also shows that the appellant was diagnosed with diabetes in July 1983, subsequent to his separation from active duty for training in 1979.  The record shows admittance at a private hospital with no indication that the Appellant was on active duty or active duty for training at that time.  

Moreover, the appellant has not alleged and the evidence does not suggest that the disability is related to any period of verified active duty for training. 

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for diabetes mellitus is granted.

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

The appellant contends that he developed tinnitus and bilateral hearing loss due to noise exposure during service while working as a field wireman around artillery batteries that were actively firing.  The Board notes that the May 1984 retention report of medical examination shows hearing loss disability, bilaterally.  The appellant showed pure tone thresholds of 45 decibels bilaterally at 500 Hertz and 50 decibels in the right ear at 1000 Hertz.  In light of these circumstances, the Board has determined that the appellant should be afforded a VA examination to determine the etiology of his tinnitus and bilateral hearing loss.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Arrange for the appellant to be scheduled for a VA examination to ascertain the nature and etiology of any hearing loss disability and tinnitus disability present during the period of the claims.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should state an opinion with respect to each claimed disability as to whether there is a 50 percent or better probability that the disability is related to any periods of active duty for training or inactive duty for training.  The examiner should assume that the appellant is credible in reporting his history of service noise exposure and should specifically consider the May 1984 audiogram.  

A complete rationale should be given for each opinion provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the requisite period of time for response before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Appellants Affairs


